Title: From Thomas Jefferson to William Short, 25 May 1795
From: Jefferson, Thomas
To: Short, William



Dear Sir
Monticello May 25. 1795.


  My last to you was of Dec. 23. 1793. Since that I have recieved yours of Nov. 7. 11. 13. 1794. May 22. 1795. Jan. 29. My not having written to you so long a time is to be ascribed with truth to the eagerness and activity with which I am pursuing my agricultural reformations, to the habit which this has induced of procrastinating every thing which will bear procrastination, and to the circumstance that my communications to you would bear it, as there was no change in the state of your affairs till lately. To the reasons to which it may be ascribed let me add one to which it is not nor ever can be ascribable, a want of affection and attention to whatever can interest either your fortune or fame.—Now to business.—I informed you in my last that I had employed a broker in Philadelphia to see if ground rents could be purchased for you there. His information, after long attention to the commission, was that they are scarcely ever at market, and in such small sums as not to be worth attention. The James river canal is now within a year of it’s completion. The navigation at this time is practised to within three quarters of a mile of the city of Richmond, for which half toll is taken. It has been difficult to make purchases of shares in it. But an accidental circumstance lately enabled me to purchase 20. shares in a lump for you @ 18/ in the pound. For which I had stock sold for you in Philadelphia which fetched 19/4 in the pound. So that after brokerage on the shares in Richmond, and on the stock in Philadelphia you gain about 5. percent. I shall continue to purchase such smaller quantities as may occur. An opportunity also lately occurred of making an advantageous purchase of lands for you. It is now become next to impossible to purchase an acre of land in  this neighborhood on the S.E. side of the mountain, and those on the N.W. side are much less agreeable and valuable in point of climate. Young Mr. Carter having lately purchased Fry’s land on Hardware, offered for sale his tract called Indian camp between Colo. Monroe’s and Blenheim. As the lands are good, lie tolerably well, and are adjacent to others (Blenheim) which may perhaps be bought by and by, I bought them for you @ 23/6 the acre. The survey which was made yielded 1334 acres. A great part of the money was paid, taking only six weeks to sell stock for the purpose, and the rest will be paid as soon as Mrs. Carter’s acquiescence in the line is known. 
    
      top of mountain
    
    
      400. acres from the top to the foot of the mountain, too steep for culture, but abundantly timbered, and proper for Woodland pasture.
    
      
    
        about 400. as. of good land lying well, comprehending Cornelius’s and Haden’s tenements
    
        
    
      about 100. as. being a very high and beautiful ridge, all in timber, not rich enough for culture, of a grey colour.
    
    
      about 300 as. of good land lying well, comprehending Lively’s tenement.
    
        
    
      suppose 134 as. comprehending Price’s tenement of 70. as. The rest poor but well timbered with pine.
    
   In the margin I give you a general idea of the tract. I propose the ensuing year, if you do not return or countermand it, to hire hands to cut down the whole of the 400. and 300 acres of arable lands not yet cleared, supposed about 450. acres, that you may at once lay it out into it’s ultimate division of fields, and by a proper rotation of crops keep them always fine, instead of wearing out one half while you are clearing the other by piecemeal which has been our ruin here. It will cost probably £100. which will be paid by the rents of this and the next year: for most of the open lands are rented. To wit.

Lively about 20. acres at will £6. Haden at will £12. Cornelius for 3. years to come about 20 or 24£. Price, 70 acres for 2 lives £8. The last is the only tenant who seems to have precise bounds. Being for life it is fortunate he is a fine English farmer is on the lower line, and out of your way. I should suppose a proper division of the 700. acres of arable would be into 5. fields, to be cultivated in this rotation, to wit. 1. wheat. 2 corn and potatoes. 3. rye. 4. red clover. 5. red clover. My own farms being more exhausted than yours, I am pursuing a milder course. I divide them into 7. fields, for this rotation. 1. wheat. 2. peas and potatoes. 3. corn and potatoes. 4. peas and potatoes till I can get the vetch from England. 5. rye. 6. clover. 7. clover. I began last year with sowing 40. acres of clover. It is now superb. I have sowed 120. acres this year, shall sow 160. acres the next year, and 200 acres every year thereafter.  No land in the world seems so congenial to red clover as our red mountain land. Yours has a noble brook on each side of it, which may be carried over a great part of it. I never saw a more fortunate position than there is on it for a house, and the land being grey, and not rich enough for culture (according to the common idea) but good for grass, covered entirely with the largest forest trees, and overlooking the whole farm on both sides, will permit you to make what you please of it. Monroe owns the part of Carter’s tract between Colle and Indian camp, and will build and settle on it. You will be 2 ¾ miles from me, 1 ¾ miles from Colle, ¾ from Monroe and about 3 miles or 3 ½ from Blenheim. Colle has been lately bought at £375. by a Mr. Catlet, whom I do not know. I bought the Indian camp for you because you have expressed some partiality for our neighborhood and climate, because there are no lands in this state of equal fertility and equal advantages as cheap as ours, and you can always get them off your hands for the same money and it’s interest, should you not like the purchase. I would not have bought them had not the price been so low as to ensure this; and if the purchase should be inconsistent with your plans, I will immediately on your saying so undertake to reconvert it without loss. I shall do nothing further with them than to clear them, till you come or direct me what to do. In the mean time in continuing the tenants who are at will, I shall insist on such a course of culture as will preserve the lands in their tenure from being exhausted. There is not as yet a gulley in the whole tract. There will be 3. shares out of 7. (of 500. as. each) of Mr. Carter’s land over the mountain for sale soon. It is not yet known which they will be, as the partition is not yet made. Should either of them be the plantation directly over the mountain from Indian camp and adjoining it, I shall be extremely tempted to add it to your purchase, because of it’s extreme convenience to the Indian camp. It’s cheapness will decide me. The purchase already made will employ about 15. laborers and 20 horses. I shall be anxious to receive your directions what to do, and offer myself to have executed any thing you desire. I received information some months ago from Mr. Skipwith that Dr. Griffin (now bankrupt) owed you about 600.£ military certificates, and that Mr. R. Adams knew of some property of his in Baltimore which might be got at. I immediately took measures to get information, of the nature of your demand (for this was the first I had ever heard of it) and where this property was. Before I could obtain the information I received another letter from Mr. Skipwith that James Brown had secured the debt. The interest which arises on your stock I take care to render immediately productive. Having no cypher with you I am at a loss to convey to you a particular idea. I must desire you to look at the 6th. line from the bottom of the last page of your letter  of Jan. 29. That is the first I ever heard of it. Conclude it in great jeopardy for that gulph is without bottom. Nor can I help you in it, circumstances not permitting me to even to make an enquiry. All you have written to me in cypher since I left my office is lost to me, not having now your cypher.
I am an utter stranger to the foreign missions since my retirement. I never learnt the super-mission to Madrid till a few days before I received your letter. I had declined it myself. I never suspected Monroe’s till he wrote me of the actual appointment. I can assure you that that was not the impediment to your having it; but a regular complaint made against you by the French government in the time of Le Brun, and which I supposed to proceed originally from Maulde. This was given in formally by their minister here.—At the desire of the Secretary of state, I am sending him your private letter to me of Sep. 15. 92. on the subject of the diplomatic arrangement, as he says he is referred to it by you. I have first erased the last two or three lines of it. I thank you for Don Quixot which came to hand yesterday. But I hear nothing of Cortez’s letters. God bless you. Adieu. You know my hand without subscription.

P.S. I inclose you a letter which from it’s appearance and some other circumstances I suspect has been very long on the way.

